In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-474 CV

____________________


IN THE INTEREST OF J.P. AND J.P., MINORS




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 02-03-01594 CV




MEMORANDUM OPINION (1)
	Somchai Lut Thongngoen and Anita Renee Thongngoen have filed a motion to
dismiss this appeal.  The appellants allege they no longer desire to pursue this appeal.  The
Court finds that this motion is voluntarily made by the appellants through their attorneys
of record prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  No other party
filed notice of appeal.
	It is therefore ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the appellants.
									PER CURIAM

Opinion Delivered June 12, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.